DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/2021.

Status of Claims
Claims 1-20 are currently pending, claims 14-20 have been withdrawn due to a restriction requirement; therefore, Claims 1-13 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 8, 10, 11, and 12 disclose both the manufacturing of Specific types of locks and keys, however, neither the specification drawings, nor claims disclose how the locks and/or keys are specifically manufactured.  Instead the specification discloses obtaining the locks and keys from third-party sources (See Applicant’s Specification Para 0026 – Show below). 

Applicant’s Spec [0026] As apparent to persons skilled in the pertinent technology, master keys suitable for the purposes described in this specification can be manufactured by lock factories in this country or in other countries such as Germany and China, such as factories that have manufactured the master keys in current use by the TSA, given the information contained herein. Similarly, the dual-function locks described herein can be manufactured by factories in this country or in other countries such as Germany or China, given the specifications described herein. High-security lock mechanisms and high-security keys for them are currently available commercially for uses other than those described herein.

Dependent Claims 2-7, 9, and 13 are rejected for the same reasons as the claims in which they depend.

Claim rejection - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 112(d), as the claim depends on itself. The Examiner believes the Applicant intended to make Claim 3 dependent on Independent Claim 1, and is examined as such below.
The Examiner suggests amending Claim 3 to depend on Independent Claim 1 to overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,021,537; 1-14 of U.S. Patent No. 9,879,447; over claims 1-15 of U.S. Patent No. 10,597,905; and over claims 1-31 of U.S. Patent No. 10,641,012. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent manufacturing and implementing specialized locks/ master keys for airline luggage inspection. 

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-13 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-13 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-13 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 8 and 10 are directed specifically to the abstract idea of the application of dual-access locks to airport luggage inspection.  
Regarding independent claims 1, 8 and 10, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method of screening air travelers' checked luggage locked with locks, wherein some of the luggage is locked with locks of a group of locks, wherein each of said locks is a dual-function lock that has a master lock portion and a user-operated lock portion and each of the lock portions locks and unlocks the lock independently of the other lock portion in the same lock, said method comprising: 
supplying a luggage screening entity with master keys configured to open each master lock mechanism of each lock of the group of locks; 
obtaining and providing the groups of locks (to customers) (Applicant claims the manufacturing of the locks, but fails to specifically disclose in the specification/ drawings/ original claims the detailed steps for how the locks are manufactured.  The term “manufacturing”,  and 
pursuant to government authorization and a memorandum of understanding between the luggage screening entity and an entity 12Atty Dkt 5090/90769supplying the master keys, using the master keys to open for screening air travelers' checked luggage locked with said locks by unlocking the master lock portions thereof while the user-operated portions remain locked.
As the underlined claim limitations above demonstrate, independent claims 1, 8 and 10 are directed to the abstract idea of Certain methods of organizing human activity (fundamental economic principles or practices (including using and marketing a dual-access lock for airport luggage inspection) See Travel Sentry Inc. v. Tropp, 1:06-cv-06415, U.S. District Court for the Eastern District of New York*), 
*(Travel Sentry Inc. v. Tropp, 1:06-cv-06415, U.S. District Court for the Eastern District of New York; 
“Simply put, the fact that Tropp's claims involve physical and tangible components does not change the conclusion that his claims are directed to an abstract idea. The very cases Tropp cites to help illuminate the difference between an abstract idea with physical components and a concrete claim that alters an underlying technology, and proves the counterpoint. For example, in Carrum Techs., LLC v. BMW of N. Am. LLC, the Court noted that the patent, an adaptive cruise control system with lateral acceleration sensors that change vehicle control, was not abstract because it was "directed to a physical system operating in three-dimensional space that, when certain conditions are met, physically impacts the speed of a moving object." No. 18-CV-1645, 2019 WL 1779863, at *3 (D. Del. Apr. 23, 2019). Similarly, in Jaguar Land Rover v. Bentley Motors Ltd., the patents at issue made a technological improvement that "physically changes the subsystems of the vehicle." 388 F.Supp.3d 665, 679 (E.D. Va. 2019). In other words, the patents at issue actually changed how a physical object, like a luggage lock, operates by improving the underlying technology. In comparison, Tropp's claims are not directed towards improving how a physical object like a car operates; instead, they are directed at improving the economic practice of luggage inspection. As this abstract utility, Tropp's claims resemble other claims that have involved physical parts but have ultimately been found to be directed to nothing more than an ineligible abstract idea. See, e.g., Voter Verified, Inc. v. Election Sys. & Software LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (holding that patent claim which purported to improve self-verifying voting systems was directed to the abstract human activity of voting despite describing physical components such as ballots); Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1371 (Fed. Cir. 2017) (method patent using physical bankcards to improve fare systems in mass transit was directed to the abstract concept of paying for a subway or bus ride with a credit card); In re Smith, 815 F.3d 816 (Fed. Cir. 2016) ("method of conducting a wagering game" using a deck of playing cards was drawn to an abstract idea).”
See, e.g., FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-95 (Fed. Cir. 2016) (holding that patent claims "purport[ing] to accelerate the process of analyzing audit log data" with general purpose computing technology did not describe patent eligible subject matter); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016); Baggage Airline Guest Servs., Inc. v. Roadie, Inc., 351 F. Supp. 3d 753, 760 (D. Del. 2019)."
…
“Here, no inventive concept exists to save Tropp's claims. Tropp's claims simply describe a well-understood and conventional device, a dual-access lock, and incorporates it with the fundamental economic practice of baggage inspection at airports. This is precisely the type of claim that has been rejected by courts as ineligible under § 101. See, e.g., Alice, 134 S.Ct. at 2358 ("Stating an abstract idea while adding the words `apply it with a computer' simply combines these two steps, with the same deficient result."); Becton Dickinson and Co. v. Baxter Intern., Inc., 127 F. Supp. 3d 687, 694 (W.D. Tex. 2015), aff'd, 639 F. App'x. 652 (Fed. Cir.2016) (holding ineligible remote viewing technology to supervise pharmacy employees because it "merely [applies] existing technology to the abstract and arguably age-old process of supervising and verifying the work of a non-pharmacist... rather than having created a technological innovation"); Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat. Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (finding no inventive concept in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry such as scanning and digitizing information).”
…
“The Court is also unpersuaded that any of the purported advantages and improvements of Tropp's claim demonstrate anything inventive. Tropp contends that his claims provide a number of improvements in the field of luggage screening that go beyond merely increasing the efficiency of the luggage screening process such as creating a less intrusive and more comfortable search for the passenger and ensuring that the "special lock" need not be broken. Tropp Br. at 15.[8] What Tropp has described, however, is simply the advantages of having a dual access lock with a master key provided to baggage personnel during luggage inspection. And while there are certainly advantages to having this combination, there is nothing inherently inventive in applying this conventional technology to this particular environment. Tropp does not, nor can he, claim to have invented any specialized technology to perform any of these functions.
In sum, there is no evidence that any of the elements of Tropp's claims, either individually or as an ordered combination, contain an inventive concept sufficient to save his patent claims from ineligibility. Consequently, his claims are patent ineligible under 35 U.S.C. § 101.”)
Dependent claims 2-7, 9, and 11-13, and  provide further details to the abstract idea of claims 1, 8 and 10 regarding the received data, therefore, these claims include certain methods of organizing human activities for similar reasons provided above for claims 1, 8 and 10. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-13 fail to integrate the recited judicial exception into any practical application.  
The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “a dual-function lock that has a master lock portion and a user-operated lock portion” and each of the lock portions locks and unlocks the lock independently of the other lock portion in the same lock”, a “high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of cuts forming projections from a key blade”, a “master key having a blade with a pattern of magnetic elements arranged in a selected pattern along said blade”, and a “tubular key having a distal open end with a circumference provided with plural depressions and/or projections arranged in a selected pattern”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-7, 9, and 11-13 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-13 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “a dual-function lock that has a master lock portion and a user-operated lock portion” and each of the lock portions locks and unlocks the lock independently of the other lock portion in the same lock”, a “high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of cuts forming projections from a key blade”, a “master key having a blade with a pattern of magnetic elements arranged in a selected pattern along said blade”, and a “tubular key having a distal open end with a circumference provided with plural depressions and/or projections arranged in a selected pattern”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-7, 9, and 11-13 merely recite further additional embellishments of the abstract idea of independent claims 1, 8 and 10 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 8 and 10, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-13 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-13 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin, Chris, “Flying to the USA or Canada? Save your Suitcase: grab a TSA lock,” retrieved from www.executivetraveller.com/flying-to-the-usa-or-canada-save-your-suitcase-grab-a-tsa-lock Pgs.1-5, 20150225)
As per independent Claim 1, Chamberlin discloses a method of screening air travelers' checked luggage locked with locks, wherein some of the luggage is locked with locks of a first group of locks, some is locked with locks that are in a second group of locks, and some is locked with locks that are in a third group of locks, wherein each of said locks is a dual-function lock that has a master lock portion and a user-operated lock portion and each of the lock portions locks and unlocks the lock independently of the other lock portion in the same lock (See at least Pgs.1-5, i.e. 3-Dial Combination with master, 3-Dial Combination with master, and Samsonite Luggage Lock), said method comprising: 
supplying a luggage screening entity with a first, high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of cuts forming projections from a key blade (See at least Pgs.1-5); 
supplying the luggage screening entity with a second master key that is different from the first, high-security master key and is configured to open each master lock mechanism of each lock in the second group of locks (See at least Pgs.1-5, TSA Approved Lock with Corresponding TSA00* Master Key); 
supplying the luggage screening entity with a third master key that is different from the first and second master keys and is configured to open each master lock mechanism of each lock in the third group of locks (See at least Pgs.1-5, TSA002);
manufacturing and providing the first, second and third group of locks, wherein the user-operated portions of some of the locks in the second group have user-operated portions that differ structurally and operationally from those in other locks of the second group of locks and including in each lock indicia identifying the lock as accepted by the luggage screening entity and identifying each lock of the first and second group but not the third group by indicia identifying the master key that opens the lock (See at least Pgs.1-5, Variety of Lock/Key Designs offered to Users); and 
pursuant to government authorization and a memorandum of understanding between the luggage screening entity and an entity 12Atty Dkt 5090/90769supplying the master keys, using the master keys to open for screening air travelers' checked luggage locked with said locks by unlocking the master lock portions thereof while the user-operated portions remain locked (See at least Pgs.1-5 TSA Friendly Locks).  

As per Claim 2, Chamberlin discloses in which the step of providing the locks of the third group comprises providing dual-function locks each of which is permanently mounted in or on luggage of a selected brand only (See at least Pgs.1-5, Samsonite Luggage Lock).  
As per Claim 3, Chamberlin discloses further including in each lock of the first and second group but not the third group readily visible indicia identifying the master key that opens the locks of the respective group (See at least Pgs.1-5).  
As per Claim 4, Chamberlin discloses further including in each lock readily visible indicia identifying the lock as a lock that can be opened with one of said master keys and including in the locks of the first and second group indicia identifying the master key that opens the locks of the respective group (See at least Pgs.1-5).  
As per independent Claim 8, Chamberlin discloses a method of screening air travelers' checked luggage locked with locks, wherein some of the luggage is locked with locks of a first group of locks and some is locked with locks that are in a second group of locks, wherein each of said locks is a 
supplying a luggage screening entity with a first master key configured to unlock each the locks of the first group of locks by engaging the master lock mechanism thereof (See at least Pgs.1-5, TSA Approved Lock with Corresponding TSA00* Master Key); 
supplying the luggage screening entity with a second master key that is different from the first master key and is configured to open each master lock mechanism of each lock in the second group of locks (See at least Pgs.1-5, TSA002); 
manufacturing and providing the first and second group of locks, wherein the locks of the first group carry indicia identifying the first master key, the locks of the second group carry indicia identifying a selected brand of luggage, and at least some of the locks of the second group are permanently mounted in or on luggage (See at least Pgs.1-5, Samsonite Luggage Lock); and 
pursuant to government authorization and a memorandum of understanding between the luggage screening entity and an entity supplying the master keys, using the master keys to open for screening air travelers' checked luggage locked with said locks by unlocking the master lock portions thereof while the user-operated portions remain locked (See at least Pgs.1-5, TSA Friendly Locks).  
As per Claim 9, Chamberlin discloses in which the manufacturing and providing step comprises providing the locks of the second group free of an identification of the second master keys (See at least Pg.3, Safe Sky Lock, Does not show identification of second master key).  
14Atty Dkt 5090/90769As per independent Claim 10, Chamberlin discloses method of screening air travelers' checked luggage locked with locks, wherein some luggage is locked with locks of a first group of locks and some is locked with locks that are in a second group of locks, wherein each of said locks is a dual-
supplying a luggage screening entity with a first master key configured to open each master lock mechanism of each lock of the first group of locks (See at least Pgs.1-5); 
supplying the luggage screening entity with a second master key that is different from the first master key and is configured to open each master lock mechanism of each lock in the second group of locks (See at least Pgs.1-5); 
manufacturing and providing the first and the second group of locks, wherein the user-operated portions of the locks of the first group are 3-dial lock mechanisms only and wherein some of the locks in the second group have user-operated portions that differ structurally and operationally from those in other locks of the second group of locks (See at least Pgs.1-5); and 
using the first a second master keys, pursuant to government authorization and a memorandum of understanding between the luggage screening entity and an entity supplying the master keys, to opens air travelers' checked luggage locked with said locks by unlocking the master lock portions thereof while the user-operated portions remain locked (See at least Pgs.1-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlin in view of Owen (Owen, Tess, Hackers published replicas and blueprints to TSA master luggage keys, Vice News, Obtained from: www.vice.com/en/article/wja9em/hackers-published-replicas-and-blueprints-to-tsa-master-luggage-keys, pgs. 1-14, 20160725).
As per Claims 5-7 and 11-13, while Chamberlin does disclose supplying master keys to TSA agents that match identified locks (See at least Pgs.1-5), Chamberlin fails to expressly disclose the specific types/ design of keys that are claimed.
However the analogous art of Owen discloses that TSA agents are provided with specific types of manufactured master keys (master key set) designed to open TSA-approved locks, to include: a key with a blade provided with a plurality of magnetic elements arranged in a selected pattern along the blade; a key with a blade having at least two surfaces each of which has plural indentations and projections in respective patterns that differ from each other a tubular key having a distal open end with a circumference 13Atty Dkt 5090/90769 provided with plural depressions and/or projections arranged in a selected pattern (See at least Pgs.3-5, TSA Keys 0001-0007).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included supplying a luggage screening entity (i.e. TSA Agent) with specific types of manufactured master keys designed to open TSA-approved locks, to include: a key with a blade provided with a plurality of magnetic elements arranged in a selected pattern along the blade; a key with a blade having at least two surfaces each of which has plural indentations and projections in respective patterns that differ from each other a tubular key having a distal open end with a circumference 13Atty Dkt 5090/90769 provided with plural depressions and/or projections arranged in a selected pattern, as disclosed by Owen in the system/ method disclosed by Chamberlin for the advantage of providing a method of screening air travelers' checked luggage locked with locks, with the ability to increase the effectiveness and efficiency of the method by incorporating a variety or key designs designed to opened variety of lock designs, in order to provide users with a variety of lock selection, while still complying with the boundaries of the agreement with the luggage screening entity (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 19, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629